UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

SHELBY LOWERY CIVIL ACTION
VERSUS
ACE AMERICAN INSURANCE NO.: 17-248-BAJ-RLB
COMPANY ET AL.

RULING AND ORDER

 

Before the Court is PlaintiH` Shelby Lowery’s Motion to Exclude (Doc. 44)
the opinions of (1) Defendants’ accident reconstructionist, Michael Gillen; and (2)

Defendants’ vocational-rehabilitation expert, Nancy Favaloro. For the reasons that

follow, the Motion (Doc. 44) is DENIED.

I. BACKGROUND

This is a car-accident case. (Doc. 1). lt arises from a collision on Jefferson
Highway in Baton Rouge, Louisiana. (Id. at ‘|] 3). Shawn Williams was driving a van
for his employer, Sherwin-Williams. (Id. at 1| 4). Shelby Lowery was travelling in an
ambulance, working as a paramedic (Id. at 11 3). Alyssa Toucey was driving the
ambulance_with flashers activated_in the center lane. (Id.). Williams tried to turn
left onto Jefferson Highway but instead struck the ambulance (Id. at 1| 5). Lowery
sued. (Id.).

Defendants hired Gillen to analyze the collision. (Doc. 44-5 at 2). Gillen is a

twenty-year veteran of the Baton Rouge Police Department; he was the primary

investigator for the hit-and-run division for some of that time. (Doc. 65-4 at 1). He
1

opines that (1) Toucey could have prevented the collision; and (2) Toucey failed to
drive with “due regard for safety,” in violation of Louisiana Revised Statutes 32:24(D).

(Doc. 44-5 at 20).
Defendants hired Nancy Favaloro to prepare a vocational-rehabilitation
assessment (Doc. 44-8 at 1). She opines that Plaintiff Will not suffer a loss of earnings

as a result of the collision. (Id. at 5).

Plaintiff moves to exclude the opinions of both experts under Federal Rule of

Evidence 702. (Doc. 44).
II. LEGAL STANDARD

Because Defendants offer the testimony of Gillen and Favaloro, Defendants
must show that (1) the testimony is based on sufficient facts or data, (2) the testimony
is the product of reliable principles and methods, and (3) Gillen and Favaloro have
applied the principles and methods reliably to the facts of the case. See Carlson v.
Bioremedi Therapeutic Sys., Inc., 822 F.3d 194, 199 (Sth Cir. 2016) (citing FED. R.

Evn). 702).
III. DISCUSSION
A. Gillen

Plaintiff asks the Court to exclude Gillen’s opinions because (1) Gillen is not
qualified to opine that Toucey could have prevented the collision; and (2) Gillen’s

opinions ignore facts unfavorable to Defendants. (Doc. 44-1 at 6-10).

For his first argument, Plaintiff asserts that Gillen is not qualified to opine on

the preventability of the accident because he is not an expert in EMS traffic-safety

2

procedures (Doc- 44-1 at 7). Defendants rejoin that Gillen’s experience applying
Louisiana Revised Statutes 32:24(D)_the same law that governs ambulance
drivers_to decide if police officers have safely operated police cruisers qualifies him

to opine on Toucey’s operation of the ambulancel (Doc. 65 at 7). The Court agrees.

Gillen has made “over 25,000” traffic stops. (Doc. 44-5 at 19). “Many” stops
involved the use of emergency lights. (Id.). Gillen created and supervised the Traffic
I'lomicide Unit of the Baton Rouge Police Department, which investigated “serious
police fleet collisions” and offered opinions on “speed, avoidance opportunity, and
compliance with standard operating procedures." (Id.). And Gillen has judged whether
officers driving police cruisers have complied with the same standard that governs
Touncey’s operation of the ambulance. See LA. R.S. 32:24(D). Plaintiff’ s challenges to
Gillen’s expertise in the narrower area of EMS traffic-safety procedures go to the
weight a jury may assign to Gillen’s opinions, not to their admissibility. See Huss 1).
Gayden, 571 F.Bd 442, 452 (5th Cir. 2009). The Court therefore overrules Plaintiff’s

objection to Gillen’s qualifications
Next, Plaintiff argues that Gillen’s opinions are unreliable because he based
them on facts favoring Defendants. (Doc. 44-1 at 9-10). The Court disagrees

Gillen may base his opinions “on facts or data in the case that he has been
made aware of or personally observed.” See FED. R. EVID. 703. His report and

deposition testimony show that he based his opinions on the crash report, discovery

 

1 Lou_isiana Re vised Statutes 32:24(D) requires the driver of an “authorized emergency vehicle"
to drive “with due re gard for the safety of all persons." Ambulances and police cruisers are “authorized
emergency vehicle[s]." See LA. R.S. 32:1(1).

responses, the crash video, the ruling of the Baton Rouge Department of Emergency
Medical Services Accident Review Board, and the depositions of Defendants, Toucey,
Plaintiff, and others. (Doc. 44-5 at 2). Again, Plaintiffs challenges to the bases of
Gillen’s opinions go to weight-not to admissibility. See Primrose Operat£ng Co. v.
Nat’l Am. Ins. Co., 382 F.3d 546, 562 (5th Cir. 2004). And Plaintiffhas not shown that
Gillen’s testimony is so off-base that it cannot be adequately challenged on cross-
examination and with countervailing testimony. See Nkonsah v. Martinez, No. 3:15-
CV-646-JWD-RLB, 2017 WL 2798520, at *4 (M.D. La. June 28, 2017). The Court

therefore overrules Plaintiff s objection to the bases of Gillen’s opinions.
B. Favaloro

Plaintiff asks the Court to exclude Favaloro’s opinions because her opinions do
not consider the opinions of Plaintiffs treating physicians (Doc. 44-1 at 11). Plaintiff
argues that Favaloro relied “exclusively” on the opinions of Defendants’ expert

physician, Dr. Neil Romero. (Id. at 12). The argument lacks merit.

Favaloro’s report and deposition testimony show that she based her opinions
on more than Dr. Romero’s opinion. (Docs. 44-8, 65-7). She considered the medical
records generated by Plaintiff s treating physicians, Dr. David Ferachi and Dr.
Jeremy Comeaux, plus the vocational-rehabilitation assessment prepared by
Plaintiffs vocational-rehabilitation expert, Lacy Sapp. (Docs. 44-8 at 1_6; 65-7 at
24)- And Favaloro’s opinions find support in Plaintiff’ s medical records_records that

show that no physician placed restrictions on Plaintif`fs ability to work as a

paramedic. (Doc. 95 at 2). The Court therefore overrules Plaintiff’s objection to the

bases for Favaloro’s opinions.
IV. CONCLUSION
Accordingly,

IT IS ORDERED that the Motion to Exclude (Doc. 44) is DENIED.

Baton Rouge, Louisiana, this H-‘t_':¢"day of March, 2019.

é;an/~

JUDGE BRIA$LA.JJACKSON
UNITED sTATEs DISTRICT coURT
MIDDLE DISTRICT oF LoUIslANA

